Title: To Benjamin Franklin from Amelia Barry, 21 February 1783
From: Barry, Amelia
To: Franklin, Benjamin


My Dear Sir,Pisa 21st. Feb. 1783
The important contest between America and Great Britain being finally decided, I cannot deny myself the pleasure of making you my sincere felicitation upon it. Condemned as I am to humble fortunes, I am aware that there is an impropriety in my concerning myself with the affairs of states and empires; but while I invade not the Politician’s province, and only in the shades of retirement, breathe wishes for the happiness of persons most dear to me, and success to a glorious cause, and exult when they are effected, I hope that the events on which they depended being of a Public nature, gives not culpability to sentiments, which, had they had a reference to Private events, might have been deemed virtuous.— You my dear Sir, are most immediately concerned in the decision of the late contest, & must feel a very superior pleasure in finding that it has terminated in the Independance of America.— Your decline of life cannot now fail to be calm and serene: may you long be a witness of the happy fruits of your labours and may the new Empire be, thro’ a series of ages, the envied seats of virtue, science, and grandeur. At times I look back to the scenes of my childhood, & feel a desire arise in my breast to revisit them once more;—but the severity of my fortune keeps me here an exile, nor even admits of my return to England.
I return you Sir, my best thanks for your having condescended to honor my recommendation of Doctor Burrows with notice. Miss Burrows wrote me that they had dined with you; how I envy them the happiness of having conversed with you! Miss Burrows said you disapproved of my remaining in Italy, and mentioned your having hinted to her father an intention to give your Banker instructions to remit me a sum of money, to enable me to conduct my little helpless family to England. This is near 4 months ago; and as I know you never say what you do not mean, I am apprehensive that you have put your kind intention into execution, & that the letter has miscarried, in which case, you must deem my silence an act of flagrant ingratitude— Yet do not my dear Sir, imagine that my motive in this address, is to put a tax upon your friendship. I value it too much to risque the loss of it by appearing mean enough to sollicit pecuniary favors:—to poverty my mind is tolerably subdued; all my cares now centre in my children, and were I but enabled to give them tolerable educations, (as I have nothing else to bestow) and to find that their progress in virtue [torn: had] responded to the culture of their minds, all my wishes would be accomplisht.
I hear that it is expected you will soon return to England— May Heaven direct your steps, and grant you health & happiness. When you write to my dear Mrs. Bache, do me the favor to present my affecate. comps. to her, and ever believe me with the sincerest veneration and respect, Most Dear Sir Your faithful, obliged & Obedt. Servant
A. Barry.

Be pleased to direct to me sulla Piazza San Nicola, Pisa.
  His Excelly. B. Franklin Esqr.
 
Addressed: His Excelly. B. Franklin Esqr. / Ambassador, & Plenepotentiary / from the United-States, / Paris.
Endorsed: A Barry 21 Feb. 83 / Feb. 21. 83
